DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, as originally filed, and are considered herein.

Specification
	The specification is objected to.
	The specification fails to provide the present status of the parent non-provisional Applications.

Drawings
At least Figures 2, 6A,  and 7-9 contain color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,179,419.
Claim 1: The patent teaches (a) a first expansion of (i) thawing similar TILs, (ii) culturing in IL-2; (b) a second expansion with IL-2, OKT-3 and APCS, for 7-14 days, (c) harvesting, (d)transfer into an infusion bag, and (e) cryopreserving the same (Claim 1).
Claim 2: the TILs are a cryopreserved tumor digest (Claim 1).
Claims 3-4: the tumor sample may be mechanically disrupted which is fragmenting (Claim 3).
Claim 5: enzymatic disruption is claimed (Claim 2).
Claim 6: CTS Optimizer is claimed (Claim 9).
Claim 7: sufficient TILs for a therapeutically effective dosage is claimed (Claim 10).
Claim 8: similar dosages are claimed (Claim 11).
Claim 9: PBMCs are claimed (Claim 12).
Claim 10: Step a may be 3-11 days (Claim 14).
Claim 11: steps a-e may be performed within about 24 days (Claim 14).

Claim 13: the same closed system transitions are claimed (Claim 17).
Claim 14: a to b may occur without opening the system (Claim 18).
Claim 15: b to c may occur without opening the system (Claim 19).
Claim 16: c to d may occur without opening the system (Claim 20).
Claim 17: the same closed system addition, and all of steps a-d within the closed system is taught (Claim 21).
Claim 18: the cryopreservation process necessarily means the media is a cryopreservation media.
In light of the claimed invention of the patent, the present claims are obvious.  The Artisan would do so, and expect success, as it is claimed subject matter.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,179,419 in view of Akkok, et al. (2009) “Use of different DMSO concentrations for cryopreservation of autologous peripheral blood stem cell grafts does not have any major impact on levels of leukocyte- and platelet-derived soluble mediators” Cytotherapy, 11(6):749-60, ABSTRACT ONLY, 2 pages printed from PubMed. 
As shown above, the various aspects are obvious over the patent alone, however, the aspect of 5% DMSO containing cryopreservation media is not claimed.
Akkok, which the Artisan would be aware of for cryopreservations of lymphocytes, teaches that 5% DMSO is associated with highest viability of lymphocytes (e.g., ABSTRACT).
.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/480,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1: The same limitations are found in Claim 3 of the reference. 
Claim 2: Claim 4 of the reference contains the same.
Claim 3: Claim 5 of the reference contains the same.
Claim 4: Claim 6 of the reference contains the same.
Claim 5: Claim 7 of the reference contains the same.
Claim 6: Claim 8 of the reference contains the same.
Claim 7: Claim 9 of the reference contains the same.
Claim 8: Claim 10 of the reference contains the same.
Claim 9: Claim 11 of the reference contains the same.
Claim 10: Claim 12 of the reference contains the same.
Claim 11: Claim 13 of the reference contains the same.
Claim 12: Claim 14 of the reference contains the same.
Claim 13: Claim 15 of the reference contains the same.
Claim 14: Claim 16 of the reference contains the same.
Claim 15: Claim 17 of the reference contains the same.

Claim 19: Claim 19 of the reference contains the same.
Claim 20: Claim 20 of the reference contains the same.
Thus, in light of the reference claims, it would be obvious to make the invention.  The Artisan would do so, and expect success, as they are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Patents 11,026,974; 10,420,799; 10,272,113; 10,894,063; 10,130,659; 10,166,257; 10,517,984 and Applications 17/459,988 were considered for ODP, however the use of infusion bags for cryopreservation is not claimed, and neither is thawing a cryopreserved dissociated tumor.  It is felt that these these provide for an advantage of the method, and/or the Artisan would not perform them due to need to clean thawed material prior to use.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 17/480,916 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633